                   Case 17-11389      Doc 43       Filed 02/27/19    Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                              GREENSBORO DIVISION

  In Re:                                       )
                                               )
  LISA RICHARDSON HENDERSON                    )            Case No. 17-11389
                                               )
         Debtor.                               )                Chapter 13


     MOTION TO WITHDRAW AS ATTORNEY OF RECORD FOR THE DEBTOR

        NOW COMES Tommy S. Blalock, III, counsel for the Debtor in the above-referenced
Chapter 13 bankruptcy case (hereinafter “Counsel”), and hereby moves to withdraw as attorney of
record for the Debtor in this case. The Debtor has requested that she no longer desires for Counsel
to represent her in the Chapter 13 case and has requested that Counsel file the instant motion to
withdraw as attorney of record for the Debtor.

       WHEREFORE, the undersigned requests an Order be entered allowing the undersigned
attorney and the law firm of Blalock Law Offices, P.A., to withdraw as attorney for the Debtor in
this matter; and granting any other such relief that this Court deems just and proper.

       Respectfully submitted, this the 27th day of February, 2019


                                                             /s/ Tommy S. Blalock, III
                                                             Tommy S. Blalock, III
                                                             Attorney for Debtor
                                                             620 Green Valley Road, Suite 209
                                                             Greensboro, North Carolina 27408
                                                             Telephone: (336) 274-2343
                                                             N. C. State Bar No. 26467
                Case 17-11389       Doc 43    Filed 02/27/19      Page 2 of 2



                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing MOTION TO WITHDRAW AS
ATTORNEY OF RECORD FOR THE DEBTOR was served on all interested parties by mailing a
copy thereof by first-class mail, postage prepaid, addressed as follows:

                                    Lisa Richardson Henderson
                                    PO Box 1044
                                    Biscoe, NC 27209

                                    Anita Jo Kinlaw Troxler
                                    Chapter 13 Standing Trustee
                                    VIA CM/ECF ONLY

                                    William P. Miller
                                    Bankruptcy Administrator
                                    VIA CM/ECF ONLY



      This the 27th day of February, 2019.


                                                  /s/ Tommy S. Blalock, III
                                                  Tommy S. Blalock, III
                                                  Attorney for Debtor
